Citation Nr: 9914011	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for 
schizophrenic reaction, paranoid type, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran served in active service 
from January 1971 to April 1972. 


REMAND

In this case, in a June 1972 rating decision, the veteran was 
awarded service connection and a 50 percent disability 
evaluation for schizophrenic reaction, paranoid type, under 
Diagnostic Code 9203, effective April 1972.  Subsequently, in 
a September 1973 rating decision, the veteran's award was 
decreased to a 30 percent disability evaluation, effective 
January 1974.  At present, as the veteran believes his 
disability is more disabling than currently evaluated, he is 
seeking an increased disability evaluation in excess of 30 
percent.

With respect to mental disorders, as effective November 7, 
1996, the schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Specifically relating 
to schizophrenia, under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9203, a 30 percent schedular evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See 38 
C.F.R. § 4.130, Diagnostic Code 9203 (1998).

A 50 percent schedular evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. See Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  See Id.

With respect to the evidence of record, the evidence includes 
medical records from the VA Medical Center (VAMC) in Kansas 
City, Missouri, dated from January 1983 to February 1998, as 
well as records from the VAMC in Leavenworth, Kansas, dated 
from April 1984 to May 1984.  These records basically 
describe the treatment the veteran has received over time, in 
outpatient treatment and during various hospitalizations, for 
various psychiatric problems, including his service connected 
psychiatric disability and non-service service connected 
polysubstance abuse/dependence.  Additionally, the record 
contains various VA examination reports date from 1973 to 
November 1991 which describe the mental status of the veteran 
at the time of the examinations. 

In this regard, the Board notes that the veteran's last VA 
psychiatric examination dates back to 1991, as well as that 
the VA examinations of record fail to contain sufficient 
information which would allow the Board to make a 
determination as to the severity of the service-connected 
schizophrenic reaction, paranoid type, under Diagnostic Code 
9203, as effective November 7, 1996.  As such, the Board 
finds that the VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim, see 
38 U.S.C.A. § 5107(a) (West 1991), Epps v. Gober, 126 F. 3d 
1464 (1997), and concludes the veteran he should be afforded 
an additional VA examination in order to better determined 
the severity of his service-connected psychiatric disability.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for a VA psychiatric examination in 
order to ascertain the nature and 
severity of his schizophrenic reaction, 
paranoid type.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should 
review all pertinent records in the 
veteran's claims file, and a copy of 
this REMAND prior to the examination.  
All clinical manifestations of the 
service connected disability should be 
noted, if any. The examining physician 
should quantify the degree of the 
veteran's impairment in terms of the 
criteria established in 38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (1998).  
The examiner should include an 
assessment of the veteran's overall 
level of functioning on axis V, using 
the Global Assessment of Functioning 
(GAF) Scale.  And, in rendering his/her 
opinion(s), the examiner should not take 
into consideration the veteran's other 
non-service connected disabilities.  
Finally, the examiner should provide the 
complete rationale on which his/her 
opinions are based.  And, since it is 
important that each disability be viewed 
in relation to its history, the 
veteran's claims file must be made 
available to the examiner for review 
before and during the examination.

2.  The RO should review the written 
medical opinion to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

3.  When the development requested has 
been completed, the case should be 
readjudicated by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


